ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 3-10-2022 has been entered.  Claims 1, 10, and 20 were amended. Claims 1-17 and 19-21 are pending and examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the front face of the guide tabs is formed of two places that are inclined toward the cutter blade as each plane extends away from the stationary blade, of Claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 10, “the front face of the guide tabs is formed of two planes that are inclined toward the cutter blade as each plane extends away from the stationary blade” is indefinite.  As the guide tab surface moves away from the stationary blade they also move away from the cutter blade.  As such, it is unclear how the plane can be inclined toward the cutter blade if the movement of the direction is away from the cutter blade – the claims were examined as best understood.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,238,886 to Jensen in view of US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer.

In re Claim 1, Muros teaches a cutting head for a hair cutting appliance (see e.g., Figs. 1-5), the cutting head comprising: 
a blade set (see Figs. 1-5, # fixed blade #28 and moving blade #24) comprising a stationary blade (see Fig. 1-5, #28) and a cutter blade (see Figs.1-5, movable blade #24) each including at least one toothed leading edge jointly defined by respective teeth of the stationary blade and the cutter blade (see Figs. 1-5, #24/25 and #28/29), the teeth of the stationary blade and the cutter blade extending lengthwise in a longitudinal direction outwards from the appliance (see Figs. 1-5), 
a skin protector (see Fig. 1-4, #12) comprising a plurality of guide tabs (see Figs. 1-5, #12) that extend lengthwise in the longitudinal direction and are longitudinally aligned with the teeth of the stationary blade (see Figs. 1-5, #12 in view of #28);

wherein the cutter blade is at least partially arranged at a rear face of the stationary blade facing away from the front face of the stationary blade at the teeth of the stationary blade (the blade #24 is arranged “below” at a rear face of blade #28 and facing away from the front face of blade #28 at the teeth -see Figs. 3-5), 
wherein the cutter blade can be reciprocally moved with respect to the stationary blade to cut hair (see Col. 2, ll. 30-40 and Col. 3, ll. 32-75),
wherein the front face of the stationary blade is formed of two planes that are inclined toward the cutter blade as each plane extends toward the skin protector (see annotated Fig. 4, below). 

    PNG
    media_image1.png
    377
    600
    media_image1.png
    Greyscale


Muros does not teach wherein the guide tabs extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat front face that extends lengthwise outward,
wherein the skin protector forms a perimeter all the way around the stationary blade, and 
wherein the skin protector comprises at least one snap-on element that is adapted to a corresponding engagement portion of a housing region of the cutting head.

However, Muros ‘905 teaches that it is known to provide a skin protector wherein the guide tabs extend straight lengthwise outwards in the longitudinal direction beyond 


    PNG
    media_image2.png
    543
    879
    media_image2.png
    Greyscale

 In the same field of invention, guards for trimmers/ razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the skin protector shape of Muros with the shape of Muros ‘905.  Doing so is the substitution of one known guard shape for another known guard shape to achieve the result of protecting the user’s skin from being cut (see MPEP 2143, I, B).  Doing so provides a guard with a waste passage permitting shaving waste to immediately leave the shearing zone to prevent clogging. 



In the same field of invention, guards for hair trimming devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to modify the skin protector of modified Muros form a perimeter around the stationary blade and to have the guide tabs and the snap on element as taught by Schreyer.  Doing so is the use of a known technique to improve a similar device in the same way (see MPEP 2143, I, C).  This would allow the user to be able to quickly secure or release the guard to the shaver device, and would allow the user to replace the guard with a new guard.

In re Claim 2, modified Muros, for the reasons above in re Claim 1, teaches wherein the skin protector comprises the plurality of guide tabs arranged in a row extending from a frame body (see e.g., the guard structure of Muros ‘905, in Fig. 3, #16/18), wherein the guide tabs of the row alternate with spacing slots arranged therebetween that are aligned with respective tooth spaces arranged between the teeth of the stationary blade (see e.g., Fig. 1 of Muros,  #29), and wherein the guide tabs are arranged longitudinally adjacent without overlap to longitudinal tips of the teeth of the stationary blade in a longitudinally 

In re Claim 3, modified Muros, for the reasons above in re Claim 1, teaches wherein the number of the teeth at the stationary blade is equal to or greater than the number of the guide tabs at the skin protector, wherein a ratio of the number of the teeth of the stationary blade to the number of the guide tabs at the skin protector is an integer number (see Muros 905, Fig. 1, showing the same number of teeth #16 with teeth #23).  

In re Claim 4, modified Muros, for the reasons above in re Claim 1, teaches wherein the at least one toothed leading edge of the stationary blade and the cutter blade define a first toothed leading edge and a second toothed leading edge that is facing away from the first leading edge (see Fig. 1 Jensen, teaching each slot #24/#25 creating two edges) , wherein the first toothed leading edge and the second toothed leading edge are longitudinally spaced from each other (see Fig. 1 of Jensen teaching each edge longitudinal spaced from one another), and wherein the plurality of guide tabs comprises a first arrangement of guide tabs associated with the first toothed leading edge and a second arrangement of guide tabs is associated with the second toothed leading edge (see Muros, Figs. 1-5, and Muros’905 Figs. 1-4, showing two arrangements of guide tabs and teeth of stationary as movable blades on either side).

In re Claim 10, modified Muros, for the reasons above in re Claim 1, teaches wherein the front face of the guide tabs is formed of two places that are inclined toward 

In re Claim 12, modified Muros, for the reasons above in re Claim 1, teaches wherein following the lengthwise outward extension of the front face of the guide tabs, the guide tabs extend lengthwise inward towards the appliance (see Fig. 6 of Muros ‘905, showing the surface extending over #18 and then to #15, and then the surface extends over the curve and then extends lengthwise inward towards the appliance). 

 	Modified Muros does not teach the angle in the range of about 30 degrees to 60 degrees.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the angle in the range of about 30 to 60 degrees, or any reasonable angle, since it has been held that changing the size or range of an article is not ordinarily a matter of invention.  Appropriate size, weigh, ratios, etc. is considered routine, and is typically a matter of design choice.  See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.   Changing the angle would change the approach angle, to make it more comfortable for the user as well as changing the depth of cut. I.e., a smaller angle would produce a sharper point and a larger angle would produce a more blunted point. 



In re Claim 16, modified Muros, for the reasons above in re Claim 1, teaches wherein the guide tabs of the skin protector extend lengthwise away from the appliance following the inward extension (see Muros, showing the side of the guide tab extending lengthwise away towards surface #13 in Fig. 6).

In re Claim 17, modified Muros, for the reasons above in re Claim 1, teaches wherein the guide tabs of the skin protector are v-shaped (under the broadest reasonable interpretation, the guide tab have a v shape to them – see e.g., Fig. 1 showing a generally V-shape form from the top of the device at #16). 

In re Claim 19, modified Muros, for the reasons above in re Claim 1, teaches wherein the front face of the stationary blade has and angle of declination for a first portion as the stationary blade extends outwards longitudinally (the stationary blade of Muros is at 90 degrees at the center of – see Figs. 3-4 of Muros) and changed the angle of declination following the first portion as the stationary blade continues extending outwards longitudinally (the beveled portion of the stationary blade in Muros has a changed angle as compared to the 90 degree angle at the center of the blade – see Figs. 3-4 of Muros).


a cutting head comprising a blade set including a stationary blade and a cutter blade (see Figs. 1-5, # fixed blade #28 and moving blade #24) each including at least one toothed leading edge jointly defined by respective teeth of the stationary blade and the cutter blade (see Figs. 1-5, #24/25 and #28/29), the teeth of the stationary blade and the cutter blade extending lengthwise in a longitudinal direction outwards from the appliance (see Figs. 1-5); 
a skin protector (see Figs. 1-4, #12) comprising a plurality of guide tabs (see Figs. 1-5, #12) that extend lengthwise in the longitudinal direction and are longitudinally aligned with the teeth of the stationary blade (see Figs. 1-5, #12 in view of #28), 
wherein the stationary blade further comprises a front face at the teeth thereof that extends in the longitudinal direction (top surface of #28 – see Figs. 1-5), the front face of the stationary blade being arranged to face a user's skin (see Figs. 1-4, the front face of #28 faces a user’s skin), when in operation, 8 2014P00871WOUS_amd_03_04_22.docxPatent Serial No. 15/030,443 Amendment in Reply to Office Action of December 16, 2021 
wherein the cutter blade is at least partially arranged at a rear face of the stationary blade facing away from the front face of the stationary blade at the teeth of the stationary blade (the blade #24 is arranged “below” at a rear face of blade #28 and facing away from the front face of blade #28 at the teeth -see Figs. 3-5),
wherein the cutter blade can be reciprocally moved with respect to the stationary blade to cut hair (see Col. 2, ll. 30-40 and Col. 3, ll. 32-75),

a housing configured to receive the cutting head and the skin protector (see Figs. 1-4, showing a handle housing). 

Muros does not teach wherein the guide tabs extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat front face that extends lengthwise outward; and wherein the skin protector forms a perimeter all the way around the stationary blade

However, Muros ‘905 teaches that it is known to provide a skin protector wherein the guide tabs extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat front face that extends lengthwise outward (see annotated Figs. 3-4, above).

In the same field of invention, guards for trimmers/ razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the skin protector shape of Muros with the shape of Muros ‘905.  Doing so is the substitution of one known guard shape for another known guard shape to achieve the result of protecting the user’s skin from being cut (see MPEP 2143, I, B).  Doing so provides a guard with a waste passage permitting shaving waste to immediately leave the shearing zone to prevent clogging. 

In addition, Schreyer teaches a skin protector that forms a perimeter all the way around the stationary blade (see Figs. 8 showing a guard with latch elements #48/49). 

In the same field of invention, guards for hair trimming devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to modify the skin protector of modified Muros form a perimeter around the stationary blade as taught by Schreyer.  Doing so is the use of a known technique to improve a similar device in the same way (see MPEP 2143, I, C).  This one piece guard would allow the user to be able to quickly secure or release the guard to the shaver device, and would allow the user to replace the guard with a new guard in one piece, as opposed to having two guards, one for each side. 

In re Claim 21, modified Muros, for the reasons above in re Claim 20, teaches wherein the front face of the stationary blade has and angle of declination for a first portion as the stationary blade extends outwards longitudinally (the stationary blade of Muros is at 90 degrees at the center of – see Figs. 3-4 of Muros) and changed the angle of declination following the first portion as the stationary blade continues extending outwards longitudinally (the beveled portion of the stationary blade in Muros has a changed angle as compared to the 90 degree angle at the center of the blade – see Figs. 3-4 of Muros).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,238,886 to Jensen in view of US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer, and further in view of US 2,238,886 to Jensen. 

In re Claim 5, modified Muros, for the reasons above in re Claim 1, teaches wherein the first arrangement of guide tabs and the second arrangement of guide tabs are longitudinally offset from each other ( the examiner notes that there are multiple sets of guide tables in Figs. 1-4, and 8 of Muros’905, which are laterally offset from one another), but does not teach teaches wherein the teeth of the stationary blade at the first toothed leading edge and the teeth of the stationary blade of the second toothed leading edge are laterally offset from each other.

However, Jensen teaches that it is known in the art of shavers wherein the teeth of the stationary blade at the first toothed leading edge and the teeth of the stationary blade of the second toothed leading edge are laterally offset from each other (see Jensen Fig. 1, #24/25 are offset from one another).

In the same field of invention, shavers, and the blades therefore, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the openings in the top blade of modified Muros to the offset orientation taught by Jensen.  Doing so is the substation of one known blade arrangement for another known blade arrangement to cut hair (see MPEP 2143, I, B).  Doing so provides a .

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,238,886 to Jensen in view of US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer, and further in view of US 3,116,550 to DePaoli. 

In re Claim 6, modified Muros, for the reasons above in re Claim 1, teaches wherein the skin protector is arranged as an attachment skin protector that is releasably attachable to the cutting head (the skin protector of modified Muros – from Schreyer - is releasably attached), wherein the skin protector is an integrally formed part made from resilient material (Schreyer teaches the frame of a resilient material – see Schreyer, Col, 4, ll. 10-15).  However, modified Muros does not teach wherein the front face of the guide tabs is offset towards the rear face from the front face of the stationary blade. 

De Paoli teaches that it is known to provide the wherein the front face of the guide tabs is offset towards the rear face from the front face of the stationary blade (see De-Paoli, Fig. 1 showing #5 below and set back from the front face of the blade in Fig. 1).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to set back the guide tabs in order allow the penetration of the bristles into the blades (see DePaoli, Col. 2, ll. 4-6).  This would allow the blades to cut all the hair on the user’s skin without having to have a second pass of the shaver. 

In re Claim 11, modified Muros, for the reasons above in re Claim 1, does not teach wherein the front face of the guide tabs is offset towards the cutter blade from the front face of the stationary blade by an offset dimension in the range of .015 to 0.5mm. 

However, De Paoli teaches that it is known to provide the front face of the guide tabs is offset towards the cutter blade from the front face of the stationary blade by an offset dimension (see De-Paoli, Fig. 1 showing #5 below and set back from the front face of the blade in Fig. 1).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to set back the guide tabs in order allow the penetration of the bristles into the blades (see DePaoli, Col. 2, ll. 4-6). This would allow the blades to cut all the hair on the user’s skin without having to have a second pass of the shaver.

Further, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the skin protector offset to any dimension including a range of about 0.0 mm to about 0.5mm, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  A larger depth would allow more bristles and a shorter length would allow less bristles.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,238,886 to Jensen in view of US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer, and further in view of US 3,008,233 to Waggoner. 

In re Claim 7, modified Muros, for the reasons above in re Claim 1, does not teach a set of separate individual skin protectors is provided that are each separately releasably attachable one at a time to the cutting head and that each differ in a number and shape of corresponding guide tabs.  However, Waggoner teaches that it is old and well known to provide different skin protectors (see the embodiments of Figs. 2 and 5 of Waggoner - see also Waggoner, Col. 2, ll. 50-56).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to create a set of different sized skin protectors of modified Muros.  Doing so is the use of a known technique (providing different sized attachments) to improve a similar device (see MPEP 2143, I, C).  The different sized guards would allow the user to cut hair at different lengths. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer, and further in view of US 2003/0204956 to Chan. 

In re Claim 8, modified Muros, for the reasons above in re Claim 1, does not each wherein the skin protector and the cutting head comprise at least one positioning 

However, Chan teaches a skin protector and the cutting head (see Fig. 1) comprise at least one positioning element (see structure of base #32 between the two slits #36) and at least one corresponding engagement element (surfaces of body #10 that receives the surfaces of base #32 between slits #36) that are configured to define a mounting position of the skin protector at the cutting head such that reversed mounting of the skin protector is prevented.  In the same field of invention, hair trimmers, it would have been obvious to one of ordinary skill in the art to replace the snap fit arrangement of Schreyer for the alternative snap fit arrangement of Chan.  Doing so is a substitution of one known quick fit arrangement for another quick fit arrangement to obtain the predictable results of locking a skin protector to the body (see MPEP 2143, I A).   Further, the Chan design allows ensures the user place the device at the proper orientation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer, and further in view of US 6,684,509 to Best. 



However, Best teaches the blade set and a housing region of the cutting head comprise at least one positioning element (see Best, Fig. 2 of best showing #22 and 21 having different structural elements) and at least one corresponding engagement element (surfaces in #24 of Best the hold the blade set in place) that are configured to define a mounting position for the blade set at the cutting head such that reversed mounting of the blade set can be prevented.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the attachment structure of modified Muros with that of Best.  Doing so is substitution one known attachment structure for another to obtain the predictable results of securing a blade.  In addition, the structure of Best allows for simple mounting and demounting for replacement purposes (see Col. 6, ll. 55-67). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer, for the reasons above in re Claim 1, and further in view of US 2,880,504 to Finn. 



Modified Muros does not teach two opposite, substantially longitudinally and vertically extending side lugs at lateral ends wherein at least one of the base lugs or of the side lugs comprises a mounting alignment feature.  

However, Fin teaches a skin protector with a loop structure with two opposite, substantially longitudinally and vertically extending side lugs at lateral ends wherein at least one of the base lugs or of the side lugs comprises a mounting alignment feature (See Finn, Fig. 2, #17/18/6; and Fig. 3, #12-14).

In the same field of art, guards for hair cutting/trimming, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the mounting structure of modified Muros with the structure of Finn.  Doing so is the substitution of one known guard structure for another known guard structure to provide a guard adjacent to the blade of the trimmer (see MPEP 2143, I, B).  Doing so provides 

In re Claim 14, modified Muros, for the reasons above in re Claim 13, teaches wherein the side lugs are coupled to basically U-shaped lateral bracket portions arranged adjacent to lateral ends of the blade set ( the lateral brackets of Finn are generally U shaped – see Figs. 1-3 of Finn), and wherein at least one of the base lugs and the side lugs operate as the at least on snap-on element and comprise a snap on feature (the snap on feature of Schreyer on the structure of Finn) that includes at least one engagement element for engaging a mating engagement element at a housing region of the cutting head (see Fig. 8 #48/49 of Schreyer, which engaged with #47 in Fig. 10), and wherein an opposite one of the base lugs and the side lugs does not include at least one engagement element such that the skin protector can be mounted to the housing region only in a single orientation (see Schreyer Fig. 3, ll. 72-Col. 4, ll. 10, teaching lugs #43 that register with notches 41/42 in one orientation and do not register in a second orientation).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-21have been considered but are moot because the new ground of rejection does not rely on any 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724